Case 1:19-mc-00002-MFU Document 1 Filed 01/30/19 Page 1 of 1 Pageid#: 1



                                                                                     1/31/19
                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA


IN RE: PETITION FOR WAIVER OF PACER FEES.




       Melinda Scott, a frequent pro se filer in his court, has filed a Petition seeking

a waiver of PACER fees based upon her financial situation. 1 Under Judiciary

Policy, such a request should be directed to the Chief Judge . of the Court.

Accordingly, it is ORDERED as follows:

       1.     The Clerk shall open a Miscellaneous Case File for this Petition;

       2.     The Petition is hereby referred to Chief Judge Michael F. Urbanski;

       3.     The Clerk shall provide Chief Judge Urbanski with a copy of the

Petition and this Order; and

       4.     The Clerk shall provide a copy of this Order to Petitioner.

                                                ENTER: January 30, 2019

                                                 Is/ James P. Jones
                                                United States District Judge




       1
           Since July of2016, the Petitioner has filed ten separate prose in forma pauperis
civil actions in the Big Stone Gap and Abingdon Divisions of this court against various
individuals and entities. All have been dismissed, the latest on January 24, 2019, and
there are no current cases pending, although the Petitioner has appeals pending in the
court of appeals.
